United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF STATE, BUREAU OF
CONSULAR, Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1398
Issued: December 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 12, 2017 appellant filed a timely appeal from a June 1, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an allergic
reaction causally related to an accepted February 23, 2017 employment incident.
FACTUAL HISTORY
On February 27, 2017 appellant, then a 38-year-old passport specialist, filed a traumatic
injury claim (Form CA-1), alleging that on February 23, 2017, while working on passport
applications, she touched an application that contained “mold or spores” which caused hives on
1

5 U.S.C. § 8101 et seq.

her hands, arms, and neck.
February 27, 2017.

She stopped work on February 23, 2017 and returned on

Appellant was treated on February 24, 2017 in St. Luke’s emergency room by
Dr. Stuart E. Boss, Board-certified in emergency medicine, who diagnosed hives and
recommended appellant follow up with her primary care physician in two days. She was
provided discharge instructions from a nurse practitioner for an allergic reaction with skin rash
and hives of unknown cause. In an activity restriction form dated February 24, 2017, the nurse
practitioner noted that appellant could return to work in four days.
By letter dated March 6, 2017, OWCP advised appellant of the type of evidence needed
to establish her claim, particularly requesting that she submit a reasoned physician’s opinion
addressing the relationship of her claimed condition and specific employment factors. It noted
that medical evidence must be submitted by a qualified physician and that a physician assistant is
not considered a qualified physician under FECA.
Appellant submitted a February 24, 2017 emergency room report from Dr. Boss who
noted that she presented with an itchy rash on both elbows, upper back, and right and left chest
which started the previous day. She reported no new or abnormal exposure, no tongue swelling,
or wheezing. Appellant noted taking Benadryl with significant improvement. Dr. Boss noted
findings on physical examination of no respiratory distress, no wheezing, and erythema (hives)
to flexor elbows. He diagnosed urticarial and mild hives and advised that appellant was stable.
On February 24, 2017 appellant was treated by Dr. Karen Richardson, a Board-certified
emergency room physician, for an allergic reaction which began the day before. Appellant
reported facial swelling, throat swelling, dyspnea, itchy and painful skin rash consisting of hives
located on the face, neck, back, chest, and abdomen. She reported no recent medication, insect
bite, food exposure or exposure to poison ivy or poison oak. Appellant indicated that she had
similar symptoms many times before. She noted recent treatment at another facility for the same
condition. Dr. Richardson noted findings of a rash on the right and left abdomen, right and left
back, both arms, elbow, and forearm. She noted that appellant was well oriented and had no
motor or sensory deficits. Dr. Richardson diagnosed generalized allergic reaction with skin rash
and hives of unknown cause. She discharged appellant in improved and stable condition and
recommended she return to work in four days and follow up with her healthcare provider.
By letter dated April 11, 2017, OWCP again advised appellant of the type of evidence
needed to establish her claim.
Appellant submitted an undated statement and indicated that on February 23, 2017 she
handled an application that contained mold spores which caused an allergic reaction with large
hives and redness on her neck, arms, and wrist. She was treated by an employing establishment
nurse who gave her Benadryl. Appellant indicated that the hives spread and she sought treatment
in the emergency room. She had not sustained any other injuries since the work incident.
Appellant noted having allergies and asthma, but asserted that February 23, 2017 was the first
time she experienced hives and redness. She indicated that her hands were exposed by touching
a birth certificate attached to an application that she was handling. Appellant was not wearing
gloves or a mask. She noted being exposed to applications from all over the world from people

2

who may have them stored in places where mold, water, dust, or fire could come in contact with
them. Appellant advised that she had worked 8 to 10 hours a day, five to six days a week, since
August 17, 2008 and had never previously experienced an episode like this. She noted skin
irritants outside of work as mosquito bites, touching grass or trees, and coming into contact with
an irradiant and car wash cleaner. Appellant noted allergies to dust, pollen, and mold and
asserted that the rash and hives were caused by touching the mold spores. She advised that her
symptoms included rashes, redness, hives, swelling, difficulty breathing, and closing of the
throat depending on to what allergen she was exposed. Appellant indicated that she receives
asthma shots, allergy shots, daily allergy pills, nose spray, breathing treatments, and inhalers to
keep her allergies under control. She reported having allergies to certain foods, medicines, and
other substances such as mold, pollen, air fresheners, cologne, lotions, and soap.
Appellant submitted a February 24, 2017 report from Dr. Carlos J. Vital, a Boardcertified allergist, who treated her for hives, itchy skin, watery eyes, and facial and body
swelling. She reported that her symptoms started the day before while she was at work and
handling documents attached to an application where she noticed “mold or spores” on a birth
certificate. Appellant noted immediately developing hives, swelling, and redness of her hands,
face, arms, and neck. She indicated that she went to the employee nurses’ station and clinic
where she was given Benadryl. Appellant noted that after going home and sleeping for over 12
hours she awoke to swelling of both arms, itching and hives spreading to her chest, back, and
abdomen. Her history was significant for asthma where she used a bronchodilator, inhaler, and
nebulizer to control her symptoms. Dr. Vital noted findings on examination of mild respiratory
distress, suborbital venous congestion, mild congestion, and bilateral coarse inspiratory and
expiratory wheezes. He noted areas of telangiectasia on face, erythema of eyelids bilaterally,
erythema around ears, erythematous macules and papules of the head and neck, circumferential,
and erythematous lesions throughout the trunk, arms, and legs.
Dr. Vital diagnosed
angioneurotic edema, allergic urticarial, severe persistent asthma, and allergic rhinitis due to
pollen. He opined that appellant appeared to have angioedema secondary to severe allergic
disease due to occupational exposure which progressed to a diffuse reaction to environmental
allergens.
Dr. Vital noted that appellant was exposed to the mold on the paper at her work and
developed angioedema and urticaria. On April 5, 2017 he indicated that appellant had a history
of angioedema, urticaria, allergic asthma, and allergic sinus disease. Dr. Vital treated appellant
on February 24, 2017 for angioedema and urticaria secondary to exposure to indoor
environmental allergens, specifically, mold on paperwork. He noted that appellant also had
severe persistent asthma and was given steroid injections and breathing treatments to help with
her symptoms. Dr. Vital opined that appellant had “some type of occupational exposure to mold
or some other type of allergen or irritant resulting in angioedema, urticaria, allergic asthma, and
elements of immediate and delayed hypersensitivity reactions.” He recommended continued
treatment and monitoring and opined that appellant would not have long-term sequelae due to
this occupational exposure.
In a June 1, 2017 decision, OWCP accepted exposure to “mold or spores” on a passport
application, but denied appellant’s claim for compensation because the medical evidence of
record was insufficient to establish a medical condition causally related to the accepted exposure.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed is causally related to
the employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.4
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
It is undisputed that on February 23, 2017 appellant was working as a passport specialist
which included the handling of paper applications and was exposed to “mold or spores.”
However, she has failed to submit sufficient medical evidence to establish that her diagnosed
medical conditions were causally related to the February 23, 2017 employment incident.
Appellant submitted a February 24, 2017 report from Dr. Vital who treated her for hives,
itchy skin, watery eyes, facial and body swelling. She reported that her symptoms started the
day before while she was at work handling documents attached to an application where she
noticed “mold or spores” on a birth certificate. Appellant noted immediately developing hives,
swelling, redness of her hands, face, arms, and neck which later spread to her chest, back, and
abdomen. Dr. Vital noted findings and diagnosed angioneurotic edema, allergic urticarial, severe
persistent asthma, and allergic rhinitis due to pollen. He opined that appellant appeared to have
angioedema secondary to severe allergic disease due to occupational exposure which progressed
to a diffuse reaction to environmental allergens. Dr. Vital noted that appellant was exposed to
the mold on the paper at her work and developed angioedema and urticaria. However, Dr. Vital
2

Id.

3

Gary J. Watling, 52 ECAB 357 (2001).

4

T.H., 59 ECAB 388 (2008).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

merely repeated the history of injury as reported by appellant without providing his own opinion
regarding whether her condition was work related. To the extent that he is providing his own
opinion, he failed to provide a rationalized opinion regarding the causal relationship between
appellant’s development of hives and asthma and the accepted work incident.6 Therefore, this
report is insufficient to meet her burden of proof.
On April 5, 2017 Dr. Vital noted his treatment of appellant and opined that appellant
“had some type of occupational exposure to mold or some other type of allergen or irritant
resulting in angioedema, urticaria, allergic asthma, and elements of immediate and delayed
hypersensitivity reactions.” The Board finds that, although Dr. Vital supported causal
relationship, he did not provide medical rationale explaining the basis of his conclusory opinion
regarding the causal relationship between appellant’s angioedema, urticaria, allergic asthma and
the February 23, 2017 work incident.7 Dr. Vital did not explain the process by which exposure
to mold or other allergens caused the diagnosed conditions and why such condition would not be
due to any nonwork factors. Specific medical rationale is particularly necessary given that
appellant had preexisting allergies and asthma. As the opinion of appellant’s physician regarding
causal relationship was conclusory and unexplained, it is insufficient to meet appellant’s burden
of proof.8
Appellant submitted emergency room treatment records from Dr. Boss dated
February 24, 2017 who noted that appellant presented with an itchy rash on both elbows, the
upper back, and right and left chest which began the day before. She reported no recent new or
abnormal exposure, no tongue swelling, or wheezing. Appellant noted taking Benadryl with
significant improvement. Dr. Boss noted findings and diagnosed urticarial and hives. Similarly,
on February 24, 2017 appellant was treated by Dr. Richardson for an allergic reaction which
began the day before. She reported her symptoms and indicated that she had similar symptoms
many times before. Dr. Richardson diagnosed generalized allergic reaction with skin rash and
hives of unknown cause. Drs. Boss and Richardson’s notes are insufficient to establish the claim
as they did not provide specifically address whether appellant’s employment activities had
caused or aggravated a diagnosed medical condition.9

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
7

See T.M., Docket No. 08-0975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
8

J.M., 58 ECAB 478 (2007) (where the Board found that appellant did not meet his burden of proof to establish a
work-related right wrist condition where his physician provided only conclusory support for causal relationship and
did not identify any of the job duties appellant performed at the employing establishment which he believed were
responsible for appellant’s condition or explain how his work duties at the employing establishment caused or
contributed to his condition. Medical rationale was particularly necessary given that appellant injured his wrist
while lifting luggage in private employment.
9

A.D., 58 ECAB 149 (2006); Docket No. 06-1183 (issued November 14, 2006) (medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

5

Appellant submitted discharge instructions and an activity restriction form from a nurse
practitioner. The Board has held that treatment notes signed by nurse practitioners are not
considered medical evidence as these providers are not a physician under FECA.10
Consequently, the Board finds that appellant has failed to submit sufficient medical
evidence to establish that her accepted work exposure on February 23, 2017 caused or
aggravated a diagnosed medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
allergic reaction was causally related to the accepted February 23, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 1, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 6, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
Paul Foster, 56 ECAB 208 (2004) (where the Board found that a nurse practitioner is not a “physician”
pursuant to FECA); 5 U.S.C. § 8101(2) (this subsection defines a “physician” as surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law).
10

6

